Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed March 28, 2022 is acknowledged.  Claims 1-20 and 28-33 are cancelled. Claims 21 and 34 are amended. Claims 21-27 and 34 are pending and under examination in this office action. 
4.	Applicant’s arguments filed on March 28, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
5.	The objection to claim 11 is moot because the claim 11 is canceled. 
The rejection of claims 21-27 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 1-4, 6-8, 11 and 15-20 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frey et al. (US2008/0305077) as evidenced by or in view of Bendais (Epilepsy & Behavior, 2009; 15:15-21, doi:10.1016/j.yebeh.2009.02.024), Englander et al. (for Traumatic brain injury; Arch. Phys. Med. Rehabil., 2014; 95:1223-1224), Neil et al. (for diabetes/hypoglycemia; Chapter 6, Neurologic Manifestations of Hypoglycemia, Diabetes-Damages and Treatments, edited by Prof. Everlon Rigobelo, Nov 2011) and Camilo et al. (for ischemic stroke; Stroke, 2004; 35:1769-1775) is moot because the claims are canceled.
The rejection of claims 1-4, 6-9 and 11-20 on the ground of nonstatutory double patenting over claims 1-30 of US6313093, claim 8 of US9351927, claims 1, 3-4, 6, 9, 11-16 of US9808509, claims 1-8 of US9821149, claims 1-8 of US10314911, claims 1-14 of US10967061, claims 1-10 of US10987423, or claims 1-11 of US11013873 in view of Frey et al. (US2008/0305077), Bendais (2009), Englander et al. (2014), Neil et al. (2011) and Camilo et al. (2004) is moot because the claims are canceled.
The provisional rejection of claims 1-4, 6-9 and 11-20 on the ground of nonstatutory double patenting as being unpatentable over Claims 11-20 of copending Application No.17/032754 in view of Frey et al. (US2008/0305077), Bendais (2009) and Englander et al. (2014) is moot because the claims are canceled.
The rejection of claims 1-4, 6-8, 11 and 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claims are canceled.
The rejection of claims 1-4, 6-8, 11 and 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is moot because the claims are canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on March 28, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-27 and 34 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 5 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the claims are indefinite because:
i. Claim 21 or 34 recites the limitation "the condition ‘sudden unexpected death in epilepsy’…. in line 2.  There is insufficient antecedent basis for this limitation in the claim.
ii. The rest of the claims are indefinite as depending from an indefinite claim 21. Accordingly, the rejection of claims 21-27 and 34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained. 

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-27 and 34 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 21-27 as amended are drawn to a method for alleviating an ongoing seizure in a living patient at risk for developing the condition “sudden unexpected death in epilepsy” (SUDEP), comprising administering an effective amount of insulin to the upper third of the nasal cavity of the living patient during the seizure before the living patient develops “SUDEP”; enabling at least an effective amount of insulin to directly access the living patient’s CNS by bypassing the blood-brain barrier (BBB); and alleviating the ongoing seizure and minimizing the risk of the patient developing “SUDEP”.
Claim 34 as amended is drawn to a method for preventing a living patient at risk from dying of the condition “SUDEP”, comprising identifying the living patient at risk of developing “SUDEP”;  administering at least an effective amount of insulin to the upper third of the nasal cavity of the living patient before the living patient develops “SUDEP”; enabling at least an effective amount of insulin to directly access the living patient’s CNS by bypassing the BBB; and preventing the living patient at risk of dying of SUDEP from dying SUDEP by minimizing the risk of the patient developing the condition “SUDEP”. 
On 5 of the response, Applicant argues that the rejection has been overcome in view of amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance and/or support to enable a skilled artisan to practice the claimed invention without undue experimentation because:
i. Claims 21-27 and 34 are directed to methods of prevention of developing “SUDEP” or prevention of dying of SUDEP in a living patient, comprising identifying the living patient at risk of developing SUDEP and administering insulin to the upper third of the nasal cavity of a living patient at risk for developing the condition “SUDEP” before the living patient develops “SUDEP”. However, the specification does not provide support or evidence to enable the invention of claims 21-27 and 34 that is directed to a method of prevention.
 ii. As previously made of record, SUDEP means that the patients were dead suddenly and unexpected due to epilepsy and are diagnosed postmortem because SUDEP is unwitnessed and the diagnosis is made post-mortem as evidenced by Pathak and Shah (Sudden Unexpected Death in Epilepsy from the NCBI bookshelf, cited previously). Neither the specification nor the prior art provides guidance as to how to identify when and what patients are at risk for developing SUDEP or dying of SUDEP, and then to prevent the development of SUDEP or dying of SUDEP before the living patient develops SUDEP by administration of insulin to the upper third of the nasal cavity of the living patient before the patient develops SUDEP. 
iii. As previously made of record and acknowledged by Applicant, while “certain clinical characteristics in patients with seizure” are associated with increased risk of SUDEP; in particular, patients with generalized tonic-clonic seizure (GTCS) who live alone have an increased SUDEP risk as compared to those who live with others as taught by Tomson et al. (Epilepsi, 2013; 19:91-96, Attachment A) and Sveinsson et al.(Neurology, 2020; 94:e419-e429, Attachment B), none of the references teach that when and what patients are at risk for developing SUDEP or dying of SUDEP, and such a risk of development of SUDEP or dying of SUDEP can be prevented, or can be known before the risk or development of SUDEP occurs and then can perform administration of insulin to the upper third of the nasal cavity of the living patient before the patient develops SUDEP. 
iv. Since development of SUDEP can only be diagnosed and identified postmortem, which means that by the time of identification of developing SUDEP, the patient has passed away due to SUDEP and the patient cannot be a living patient. Since the death of the claimed SUDEP develops and occurs suddenly and unexpectedly, once the death of the patient who is identified as developing SUDEP occurs, the death cannot be reversed or prevented as evidenced by Sperling (Epilepsy Currents; 2001; 1:21-23, cited previously). Thus, it is unpredictable when or what patients are at risk of developing SUDEP or dying of SUDEP and when to administer insulin to the patient at risk of developing SUDEP or dying of SUDEP before developing SUDEP can be identified. It is also unpredictable whether administration of insulin to the patient at risk of developing SUDEP or dying of SUDEP can alleviate an ongoing seizure and minimizing the risk of developing SUDEP or preventing the patient from dying of SUDEP. Neither the specification nor the prior art provides any guidance as to how to predict when the patient will die of SUDEP and when the patient will need the treatment with insulin to alleviate an ongoing seizure before develop SUDEP or before SUDEP occurs or to alleviate an ongoing seizure and then to prevent the patient from developing SUDEP. 
Taken together, neither the specification nor the prior art provides sufficient guidance as to how to identify or predict whether a patient is at risk for developing SUDEP or dying of SUDEP, and when the person would need the treatment with insulin in order to prevent developing SUDEP or dying of SUDEP as instantly claimed. While the post-filing reference of Sveinsson et al.(Attachment B) describes patients “at risk for” SUDEP based on “certain clinical characteristics in patients with seizure”, such as patients with generalized tonic-clonic seizure (GTCS) who live alone are associated with increased risk of SUDEP as compared to those who live others, neither the specification nor the prior art at the time of filing teaches how to identify or predict which person would be at risk for developing SUDEP or dying of SUDEP and when the person would need the treatment with insulin before developing SUDEP. Thus, a skilled artisan cannot contemplate how to use the claimed invention, indicating undue experimentation is required by a skilled artisan while practicing the claimed invention. 
Therefore, in view of the lack of guidance in the specification, the unpredictability of the inventions, the breadth of the claims, and the current status of the prior art, undue experimentation would be required of a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for prevention. Accordingly, the rejection of claims 21-27 and 34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on March 28, 2022.
Claim Rejections - 35 USC § 112
8.	Claims 21-27 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 21-27 as amended are drawn to a method for alleviating an ongoing seizure in a living patient at risk for developing the condition “sudden unexpected death in epilepsy” (SUDEP), comprising administering an effective amount of insulin to the upper third of the nasal cavity of the living patient during the seizure before the living patient develops “SUDEP; enabling at least an effective amount of insulin to directly access the living patient’s CNS by bypassing the blood-brain barrier (BBB); and alleviating the ongoing seizure and minimizing the risk of the patient developing “SUDEP”.
Claim 34 as amended is drawn to a method for preventing a living patient at risk from dying of the condition “sudden unexpected death in epilepsy” (SUDEP), comprising identifying the living patient at risk of developing “SUDEP”;  administering at least an effective amount of insulin to the upper third of the nasal cavity of the living patient before the living patient develops “SUDEP”; enabling at least an effective amount of insulin to directly access the living patient’s CNS by bypassing the BBB; and preventing the living patient at risk of dying of SUDEP from dying SUDEP by minimizing the risk of the patient developing the condition “SUDEP”. 
The instant claims now recite new limitations “at risk for developing the condition ‘sudden unexpected death in epilepsy’ (SUDEP)….. before the living patient develops SUDEP and “at risk from dying of the condition ‘sudden unexpected death in epilepsy’ (SUDEP)… identifying the living patient at risk of developing ‘SUDEP’… preventing the living patient at risk of dying of SUDEP from dying SUDEP by minimizing the risk of the patient developing the condition ‘SUDEP’….”, which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
The specification fails to disclose the new limitations. The specification only discloses “reduce the risk of a patient dying from a condition known sudden unexpected death in epilepsy (SUDEP)…” (see paragraphs [0003] and [0067] of the published specification). Applicant provides no guidance as to what is encompassed in the new limitations “at risk for developing the condition “sudden unexpected death in epilepsy” (SUDEP)… administering…..before the living patient develops “SUDEP” and “identifying the living patient at risk of developing “SUDEP”;  administering … before the living patient develops “SUDEP…. preventing the living patient at risk of dying of SUDEP from dying SUDEP by minimizing the risk of the patient developing the condition ‘SUDEP”. Accordingly, in the absence of sufficient recitation of the new limitations as recited in independent claims 21 and 34. Support is not found for the new limitations as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.

Conclusion


9.	NO CLAIM IS ALLOWED.



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 4, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649